IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1720
                              Filed August 2, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TERRY LEE COFFMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, James B. Malloy,

District Associate Judge.



      A defendant appeals his conviction for operating while intoxicated,

claiming the district court erred in denying his motion to suppress evidence

obtained from a warrantless seizure. AFFIRMED.



      Matthew T. Lindholm of Gourley, Rehkemper & Lindholm, P.L.C., West

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kevin R. Cmelik, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                          2


TABOR, Judge.

       This appeal presents the question whether the community-caretaking

doctrine justified the initial seizure of a motorist parked on the shoulder of a rural

Iowa highway.     Terry Coffman challenges his conviction for operating while

intoxicated (OWI), first offense. He claims the district court erred in denying his

motion to suppress evidence obtained in violation of constitutional protections

against unreasonable searches and seizures.         Because the record reveals a

good-faith effort by a peace officer to assist the motorist as a public servant

rather than to launch a criminal investigation, we affirm.

       I.     Facts and Prior Proceedings

       While on late-night patrol, Story County Sheriff’s Deputy Nick Hochberger

noticed a car parked on the side of a rural highway outside of Slater. Deputy

Hochberger testified he routinely patrols the area and was drawn to the car

because it was stopped on the shoulder of the dark roadway, just after 1:00 a.m.,

with its brake lights engaged. Deputy Hochberger turned on the flashing red and

blue lights of his patrol car as he pulled behind the parked vehicle. The deputy

testified he was checking on “the welfare of the people in the vehicle.”

Hochberger approached the driver’s window and asked the occupants: “Hi guys,

everything okay tonight?” The driver, later identified as Terry Coffman, replied:

“Yeah.” Coffman’s wife, who was in the passenger seat, piped in: “We’re fine.”

The deputy continued the conversation: “Pulled over to the side of the road,

what’s going on?” Coffman told the deputy his wife was “having a neck issue”

and he was “trying to do a massage or whatever.”
                                           3


       The deputy “detected the odor of an alcoholic beverage when the

defendant spoke,” according to the findings of fact reached by the district court

when ruling on Coffman’s guilt. The court further found Coffman “had red and

watery eyes” and admitted consuming four beers that night, the last drink within

thirty minutes of the stop. The court also noted Hochberger gave Coffman three

field sobriety tests, all of which he failed. The deputy invoked implied consent,

but Coffman refused to provide a breath sample.

       The State charged Coffman with first-offense OWI, in violation of Iowa

Code section 321J.2 (2016).         Coffman filed a motion to suppress evidence

obtained during the seizure of his car, alleging violations of the Fourth

Amendment of the United States Constitution and article I, section 8 of the Iowa

Constitution. The State argued the deputy’s actions were justified under the

community-caretaking exception to the constitutional protections against

unreasonable search and seizure. Following a hearing, the district court denied

Coffman’s motion to suppress.         Coffman waived his right to a jury trial and

stipulated to a bench trial. The court found Coffman guilty of first-offense OWI

and sentenced him to two days in jail.

       Coffman now appeals and claims the community-caretaking exception did

not justify the seizure of his vehicle.1




1
   Coffman urged our supreme court to retain this case to limit the scope of the
community-caretaking exception under the Iowa Constitution. But the supreme court
transferred the case to us; therefore, reconsideration of established case law is not
possible. See State v. Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App. 1990) (“We are
not at liberty to overturn Iowa Supreme Court precedent.”).
                                             4


       II.     Scope and Standard of Review

       “This controversy arises from an alleged violation of a constitutional right,

making our review de novo.” State v. Tague, 676 N.W.2d 197, 201 (Iowa 2004).

The court “make[s] an independent evaluation of the totality of the circumstances

as shown by the entire record.” State v. Breuer, 577 N.W.2d 41, 44 (Iowa 1998).

       III.    Analysis

       “Evidence obtained by illegal . . . seizure is not admissible.”             State v.

Stump, 119 N.W.2d 210, 216 (Iowa 1963). “[S]ubject to a few carefully drawn

exceptions, warrantless searches are per se unreasonable.” State v. Carlson,

548 N.W.2d 138, 140 (Iowa 1996). Coffman claims Deputy Hochberger illegally

seized his vehicle in violation of his constitutional rights. See U.S. Const. amend.

IV; see also Iowa Const. art. I, § 8.2 The State agrees a seizure took place but

argues it was justified by the community-caretaking exception to the warrant

requirement.

       The United States Supreme Court first established the community-

caretaking exception in Cady v. Dombrowski, finding state and local police

officers “engage in what, for want of a better term, may be described as

community caretaking functions, totally divorced from the detection, investigation,

or acquisition of evidence relating to the violation of a criminal statute.” 413 U.S.
2
  We realize the Iowa Supreme Court “zealously guard[s] [its] ability to interpret the Iowa
Constitution differently from authoritative interpretations of the United States Constitution
by the United States Supreme Court.” State v. Wilkes, 756 N.W.2d 838, 842 n.1 (Iowa
2008). And while that court may impose more restrictions on the community-caretaking
exception under article I, section 8 of the Iowa Constitution in future cases, see State v.
Kurth, 813 N.W.2d 270, 282 (Iowa 2012) (Appel, J., concurring specially), we do not see
that as the role of our court here. Accordingly, we decline Coffman’s invitation to
interpret the Iowa Constitution as having “more teeth” than its federal counterpart under
these circumstances.
                                           5


433, 441 (1973). Our own supreme court recognizes police officers are “charged

with public safety duties that extend beyond crime detection and investigation.”

State v. Mitchell, 498 N.W.2d 691, 693 (Iowa 1993).

       “[T]he community caretaking exception encompasses three separate

doctrines: (1) the emergency aid doctrine, (2) the automobile impoundment/

inventory doctrine, and (3) the ‘public servant’ exception. . . .” State v. Crawford,

659 N.W.2d 537, 541 (Iowa 2003) (citing Mary E. Naumann, The Community

Caretaker Doctrine: Yet Another Fourth Amendment Exception, 26 Am. J. Crim.

L. 325, 330-41 (1999) (hereinafter Naumann)). Here, only the first and third

doctrines are relevant. “The [first and third] doctrines . . . are closely related.” Id.

       We perform a three-step analysis when considering community-caretaking

cases: “(1) was there a seizure within the meaning of the Fourth Amendment?;

(2) if so, was the police conduct bona fide community caretaking activity?; and

(3) if so, did the public need and interest outweigh the intrusion upon the privacy

of the citizen?” Id. at 543. Each case is evaluated objectively “according to its

own unique set of facts and circumstances.” Kurth, 813 N.W.2d at 277.

       The first step of the analysis is not up for debate; the State concedes the

deputy seized Coffman. The second step requires us to determine if Deputy

Hochberger was engaged in bona fide community-caretaking activity.                  We

address the emergency-aid doctrine first. “Under the emergency aid doctrine,

the officer has an immediate, reasonable belief that a serious, dangerous event

is occurring.” Crawford, 659 N.W.2d at 541-42 (quoting Naumann, at 333). “For

example, an officer providing first aid to a person slumped over the steering

wheel with a bleeding gash on his head acts pursuant to the emergency aid
                                        6

doctrine.” Id. at 542 (quoting Naumann, at 334). “[A] police officer may have

occasion to seize a person, as the Supreme Court has defined the term for

Fourth Amendment purposes, in order to ensure the safety of the public and/or

the individual, regardless of any suspected criminal activity.” Kurth, 813 N.W.2d

at 275-76 (quoting United States v. King, 990 F.2d 1552, 1560 (10th Cir. 1993)).

But “[t]he stop is not permitted unless ‘the facts available to the officer at the

moment of the seizure would have warranted a reasonable person to believe an

emergency [or public service need] existed.’” State v. Sellers, No. 14-0521, 2015
WL 1055087, at *4 (Iowa Ct. App. Mar. 11, 2015) (quoting Crawford, 659 N.W.2d

at 543) (alteration in original). Coffman’s situation did not support an officer’s

“immediate, reasonable belief that a serious, dangerous event” was occurring;

therefore, the seizure cannot be justified under the emergency-aid doctrine.

      We next examine whether the public-servant doctrine applies. “[A]ssisting

a motorist with a flat tire might be an example of the public servant doctrine.”

Kurth, 813 N.W.2d at 277. In general, an officer’s community-caretaking function

allows him or her to “stop vehicles in the interest of public safety.” Tague, 676
N.W.2d at 204. “The State has a valid interest in the safety of its citizens on its

roads and highways.”       Mitchell, 498 N.W.2d at 694.        “Every community

caretaking case must be assessed according to its own unique set of facts and

circumstances because reasonableness is not a term that can be usefully refined

‘in order to evolve some detailed formula for judging cases.’” Kurth, 813 N.W.2d

at 277 (quoting Cady, 413 U.S. at 448). Because the public-servant doctrine has
                                           7


not been extensively discussed in Iowa cases, both parties have pointed us to

other jurisdictions for guidance.3

       We find the Utah Supreme Court’s recent decision in Anderson to be both

instructive and persuasive. 362 P.3d at 1234.       In that case, two deputies

stopped a car pulled over on the side of a rural highway late at night with its

hazard lights engaged. Id. Given the lights, the late hour, and the cold weather

conditions, the deputies decided to check on the welfare of the vehicle’s

occupants. Id. As soon as the deputies approached Anderson, they asked if he

needed assistance and noticed his bloodshot eyes. Id. The deputies obtained a

warrant to search Anderson’s vehicle and found marijuana and drug

paraphernalia. Id. at 1235. Anderson moved to suppress the evidence, but the

trial court upheld the search under the community-caretaking doctrine.               Id.

Anderson explained: “[C]ourts must determine whether ‘the degree of the public

interest and the exigency of the situation’ justified the seizure.”        Id. at 1239

(citation omitted). The court concluded “a reasonable officer would have cause

to be concerned about the welfare of a motorist in Mr. Anderson’s situation,”

given he was parked along the side of the highway late at night with his hazards

flashing. Id. at 1240.

3
  Coffman cites Provo City v. Warden, 844 P.2d 360, 364-65 (Utah Ct. App. 1992), aff’d
875 P.2d 557 (Utah 1994), which held evidence obtained in a community-caretaking
stop without “life-threatening circumstances” must be excluded. But the State directs us
to State v. Anderson, 362 P.3d 1232, 1237 (Utah 2015), in which the Utah courts
expressly abandoned that approach and overturned Warden, concluding “subsequent
U.S. Supreme Court opinions have fatally undermined the Warden standard.” Coffman
also relies on Commonwealth v. Canavan, 667 N.E.2d 264, 267 (Mass. App. Ct. 1996),
which observed the “risk of abuse is real” in cases where officers are allowed to stop
motorists who appear to be lost. But the Massachusetts Supreme Judicial Court
subsequently upheld a vehicle seizure involving similar facts as those presented here
under the community-caretaking exception. See Commonwealth v. Evans, 764 N.E.2d
841, 844 (Mass. 2002).
                                         8

       Here, Coffman asserts he did not require any assistance from Deputy

Hochberger, and therefore, the community-caretaking doctrine should not apply

to this kind of seizure. But as the Anderson court observed:

               A motorist may have many motivations for pulling to the side
       of a highway and engaging hazard [or brake] lights, ranging from
       the mundane to the life-threatening. The motorist could be lost,
       disciplining rowdy children, sleeping, or answering a cell phone call.
       But there is also a good chance that the motorist has run out of
       gas, has mechanical problems, or, worse, is experiencing a medical
       emergency. . . . Given the decent odds that a motorist in this
       situation may need help, an officer would have reason to be
       concerned and to at least stop to determine whether assistance is
       needed.

Id. On these facts, the Utah Supreme Court affirmed the validity of the stop

under the community-caretaking exception. Other states have reached similar

conclusions. See, e.g., People v. Laake, 809 N.E.2d 769, 770-71, 773 (Ill. App.

Ct. 2004) (holding community-caretaking exception justified officer stopping

behind a car in the early morning hours with its brake lights engaged); Evans,
764 N.E.2d at 844 (holding the community-caretaking exception applied when an

officer stopped a car pulled over in the breakdown lane late at night with its right

blinker flashing).

       The situation faced by Deputy Hochberger bears a striking similarity to the

facts of Anderson. Coffman’s car was pulled just off a rural highway with its

brake lights engaged in the early morning hours. No other traffic or possible

assistance appeared to be nearby.            Deputy Hochberger justifiably seized

Coffman to check if he needed assistance. See Carlson, 548 N.W.2d at 143

(opining the public would have been “surprised and disappointed” if officers had

done less).
                                         9


       Coffman asserts a welfare check could have been accomplished without

seizing his vehicle. See Kurth, 813 N.W.2d at 280 (suggesting an officer can

provide “a friendly reminder” without stopping the driver). Coffman asserts in his

brief the deputy could have pulled up next to his car to check on him. The facts

suggest otherwise.    In Kurth, the officer blocked the defendant’s car into a

parking space in a restaurant parking lot. Id. at 272. In that case, pulling in next

to the defendant may have been a practical way to check on his welfare. But in

this case, pulling up next to Coffman’s car would have forced Deputy Hochberger

to stop his car on the traveled portion of a highway, creating a potentially

dangerous situation. The deputy testified he used his red and blue lights to alert

Coffman and other potential travelers that he was stopped on the side of the

road. Under the facts of this case, we cannot say the deputy’s actions were

unreasonable.

       Most state courts that have considered the question recognize the

community-caretaking doctrine is not confined to strictly consensual police

encounters.     See State v. McCormick, 494 S.W.3d 673, 685 (Tenn. 2015)

(observing only North Dakota still limits the community-caretaking doctrine to

consensual police encounters).      “It is clear . . . the ‘community caretaking’

doctrine is analytically distinct from consensual encounters and is invoked to

validate a search or seizure as reasonable under the fourth amendment.” People

v. Luedemann, 857 N.E.2d 187, 198 (Ill. 2006).

       Coffman urges our recent decision in Sellers governs here.           In that

unpublished opinion, we rejected the application of the community-caretaking

exception to a vehicle stopped along the road. Sellers, 2015 WL 1055087, at *5.
                                          10

But the facts of Sellers are distinguishable from Coffman’s case. In Sellers, the

officer pulled behind a motorist in the early morning hours after noticing the car

stopped on the shoulder with its lights on. Id. at *1. The officer did not use his

overhead lights; instead, he shined a plain white spotlight onto the car.            Id.

Critically, the driver of the car then used her turn signal to indicate her intention to

merge back onto the roadway, shifted her car into gear, and began moving

forward. Id. Only then did the officer turn on his overhead lights and seize the

car. Id.

       In contrast to Sellers, Deputy Hochberger pulled behind Coffman with his

red and blue lights flashing from the onset of the encounter. Coffman did not try

to pull away to show he did not need assistance. The deputy testified he was

concerned about the safety of the vehicle’s occupants given the rural road, the

lack of help available nearby, the early morning hour, and the brake lights being

engaged, which indicated the driver was still in the car. The deputy’s testimony

was corroborated by the dashcam video showing his first inquiry was whether the

driver and passenger were alright. Sellers does not govern the outcome here.

Deputy Hochberger was justified in checking if Coffman and his wife needed help

under the public-servant doctrine of the community-caretaking exception.

       The third and final step of the analysis is balancing the public need and

interest against the intrusion on Coffman’s privacy. An officer may not do more

than is reasonably necessary to determine if a vehicle’s occupants require

assistance. See Crawford, 659 N.W.2d at 543. Our supreme court engaged in

this balancing in Kurth, concluding “the State’s public safety concern . . .

seem[ed] marginal at best,” where a driver struck a road sign but maintained
                                            11


control of the car and parked in a restaurant lot, and the officer saw the car’s

damage was “not significant.” 813 N.W.2d at 280. But in Kurth, the court noted

the motorist “was not on the shoulder of the road, but in the safer territory of a

parking lot of an open restaurant.”        Id. at 281. In contrast to Kurth, Deputy

Hochberger’s concern for Coffman’s safety was more than marginal. Coffman’s

car—pulled barely off the travelled portion of a dark, rural highway—posed a

greater risk to its occupants and any passing motorists than Kurth’s safely parked

car. Deputy Hochberger had no clues to the condition of the car’s occupants.

He had no way of knowing if Coffman’s car was drivable or if he or his wife were

in need of assistance.      These factors weigh in favor of the public need and

interest in a welfare check. On the other side of the equation, the intrusion into

Coffman’s privacy was somewhat diminished because he was already pulled

over. See id.

       Balancing the minimal interference with Coffman’s privacy against the

public interest in determining if the vehicle’s occupants needed assistance, we

conclude the scale tips in favor of the State. See Anderson, 362 P.3d at 1240.

The totality of the circumstances justified seizing Coffman’s vehicle.4             “When

evidence is discovered in the course of performing legitimate community


4
  We emphasize that for the purpose of applying the community-caretaking exception to
these facts, we consider only the time from Deputy Hochberger’s activation of his lights
to his inquiry whether Coffman needed assistance. As soon as Hochberger spoke to
Coffman he noticed the smell of alcohol and the driver’s red, watery eyes. At this point,
Hochberger grew concerned Coffman was driving while intoxicated, and the nature of
the seizure changed from community caretaking to an investigatory seizure based on
reasonable suspicion. After administering the field sobriety tests, Hochberger believed
he had probable cause to arrest Coffman for OWI. Because Coffman does not
challenge the investigation following Hochberger’s initial arrival at his driver’s window on
appeal, we limit our analysis to the community-caretaking seizure. See Anderson, 362
P.3d at 1240 n.1.
                                      12


caretaking or public safety functions, the exclusionary rule is simply not

applicable.” Mitchell, 498 N.W.2d at 694. Thus, we affirm the district court’s

denial of the motion to suppress.

      IV.    Conclusion

      Given the totality of the circumstances, we conclude the stop of Coffman’s

vehicle was justified under the community-caretaking exception to warrant

requirement. Accordingly, we affirm his OWI conviction.

      AFFIRMED.